Citation Nr: 0311815	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-01 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for peptic ulcer disease, duodenal ulcer, esophagitis, hiatal 
hernia, and postoperative vagotomy.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969, and from June 1970 to June 1973.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The RO, in pertinent part, granted entitlement to service 
connection for peptic ulcer disease, duodenal ulcer, 
esophagitis, hiatal hernia, and postoperative vagotomy, with 
assignment of a 40 percent evaluation effective January 4, 
1996.

In January 2002 the Board of Veterans' Appeals remanded the 
case to the RO for further development and adjudicative 
action.

In January 2003 the RO most recently affirmed the 
determination previously entered.


FINDING OF FACT

The veteran without good cause shown failed to report for a 
scheduled VA examination associated with his initial 
increased rating claim.


CONCLUSION OF LAW

The veteran's claim of entitlement to an initial evaluation 
in excess of 40 percent for peptic ulcer disease, duodenal 
ulcer, esophagitis, hiatal hernia, and postoperative 
vagotomy.  38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The CAVC has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(2002).


Factual Background and Analysis

As the Board noted earlier, the case was remanded to the RO 
in January 2002 for further development and adjudicative 
action.  The Board remanded the case to afford the appellant 
the opportunity to identify additional evidence the RO could 
obtain in support of his claim for an initial increased 
evaluation of his service-connected variously diagnosed 
gastrointestinal disability.  He did not respond to the RO's 
correspondence in this regard.  Additionally, the Board 
remanded the case to afford the veteran a comprehensive 
contemporaneous special gastrointestinal examination to 
ascertain the current nature and extent of severity of his 
gastrointestinal disability at issue.  The veteran failed to 
report for the scheduled examination.  The RO completely 
complied with the Board remand directives; however, the 
veteran did not.


The Board's purpose in remanding the case to the RO was to 
assist the veteran in the development of his appeal.  The 
gastrointestinal examination was of particular importance in 
order to be able to correctly assess the level of the 
gastrointestinal disability at issue.  The veteran failed to 
respond to the evidence development letter which was 
subsequently forwarded to his correct address.  He was 
officially notified of the scheduling of a VA examination by 
letter dated in June 2002 which had been sent to his last 
known correct address of record.  

A "no show notice" dated June 21, 2002 reflects that the 
veteran did not appear for the VA gastrointestinal 
examination scheduled for June 18, 2002.

The veteran has not submitted any explanation regarding his 
failure to appear for this VA examination.  Nor has he 
alleged the "no show notice" was in error.  His 
representative at the Board who submitted a statement in 
support of his claim in May 2003 stated that the claim had 
been reviewed and presentation already made seemed to be 
adequate.  The representative noted that accordingly, no 
further evidence or statement was necessary at this time.  
The representative offered no explanation for the veteran's 
failure to report for his scheduled VA examination.

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), applies 
to a case such as this (where the facts are not in dispute), 
the redefined obligations of VA with respect to the duty to 
notify and assist a claimant have been satisfied.  As noted 
above, the Board remanded this claim in January 2001 to 
afford the RO the opportunity to consider this matter 
pursuant to the provisions of the VCAA.  

In its January 2003 supplemental statement of the case the RO 
notified the appellant of its duty to assist pursuant to the 
recently enacted VCAA.  This document also notified the 
appellant as to what evidence it was attempting to obtain and 
what evidence the appellant needed to assist in obtaining.  
This supplemental statement of the case shows that the RO 
fully considered the provisions of the new VCAA.  

It was in addition to the July 1996 rating decision, and 
December 1998 statement of case wherein the RO noted the 
evidence, stated the applicable law and regulations, and 
explained the basis for denying the claim and the type of 
evidence that would support the claim.  The supplemental 
statement of the case also advised the veteran of the 
provisions of 38 C.F.R. § 3.655, referable to failure to 
report for a scheduled VA examination without good cause 
shown.

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
that the claim must be denied as a matter of law.  Given the 
presumption of regularity of the mailing of VA examination 
scheduling notice and considering the fact that the veteran 
has never contacted the RO to give adequate reasons for not 
reporting for the scheduled VA examination, the Board is 
satisfied that the veteran failed to report for the scheduled 
VA examination without good cause.  38 C.F.R. § 3.655.  
Therefore, the Board finds the veteran's initial increased 
rating claim for his gastrointestinal disability must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for peptic ulcer disease, duodenal ulcer, esophagitis, hiatal 
hernia, and postoperative vagotomy is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

